FILED
                            NOT FOR PUBLICATION                              OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


O’NEILL HOOKER,                                  No. 12-55851

               Plaintiff - Appellant,            D.C. No. 8:11-cv-00483-JST-E

  v.
                                                 MEMORANDUM*
PARKER-HANNIFIN CORPORATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       O’Neill Hooker appeals pro se from the district court’s summary judgment

in his diversity action alleging workplace discrimination and retaliation in violation

of the Fair Employment and Housing Act (“FEHA”) and the California Family

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and accordingly denies Parker-Hannifin Corporation’s
request for oral argument, set forth in its answering brief. See Fed. R. App. P.
34(a)(2).
Rights Act (“CFRA”). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1241 (9th Cir. 2013).

We affirm.

      The district court properly granted summary judgment on Hooker’s

disability discrimination and retaliation claims because Hooker failed to raise a

genuine dispute of material fact as to whether defendant’s reason for terminating

his employment was pretextual. See id. at 1242-44 (setting forth the framework for

analyzing disability discrimination and retaliation claims under the FEHA, and

explaining that circumstantial evidence must be specific and substantial to prove

pretext); Faust v. Cal. Portland Cement Co., 58 Cal. Rptr. 3d 729, 744 (Ct. App.

2007) (elements of a retaliation claim under the CFRA).

      The district court properly granted summary judgment on Hooker’s claims

alleging failure to prevent discrimination and wrongful termination in violation of

public policy because Hooker failed to raise a genuine dispute of material fact as to

his disability discrimination or retaliation claims. See Sanders v. Arneson Prods.,

Inc., 91 F.3d 1351, 1354 (9th Cir. 1996) (affirming summary judgment on public

policy claim based on anti-discrimination law where plaintiff failed to a raise

triable dispute as to discrimination claim); Trujillo v. N. Cnty. Transit Dist., 73 Cal.

Rptr. 2d 596, 601-02 (Ct. App. 1998) (no claim for failure to prevent


                                           2                                      12-55851
discrimination when no actionable discrimination occurred).

       We reject Hooker’s contentions concerning claims that were not presented to

the district court.

       We do not consider any documents that are not part of the district court

record. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including summary judgment on Hooker’s claims of age and

race discrimination and failure to prevent harassment. See Padgett v. Wright, 587
F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       AFFIRMED.




                                          3                                   12-55851